OliveR, Chief Judge:
This appeal for reappraisement relates to certain glass articles exported from Italy and entered at the port of New York.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is the unit invoice values, plus 29 cents per square meter, plus 3 per centum, net packed, and I so hold.
Judgment will be rendered accordingly.